EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Phil Du on June 25, 2021.

The application has been amended as follows:

Claim 10. A non-transitory computer readable medium comprising authentication/connection software that establishes communication between an electronic device and a targeted device, comprising logic of:
instructing a device of an electronic device to transmit audible or visual signals to a computing device, wherein the computing device receives the audible or visual signals, wherein the audible or visual signals include a unique identification code associated with the electronic device, wherein the computing device transmits to the targeted device the unique identification code in accordance with a Bluetooth® communication protocol;
instructing a wireless device of the electronic device to transmit and receive Bluetooth® signals having the unique identification code to and from the targeted device, wherein the targeted device transmits to and receives from the wireless device 
establishing an authenticated communication between a first authentication/connection software at the electronic device and a second authentication/connection software at the targeted device in a same Bluetooth® network based on received Bluetooth® signals having the unique identification code, wherein the electronic device transmits sensor data in connection with a sensing device at the electronic device to the targeted device via the same Bluetooth® network, wherein the targeted device processes the sensor data and transmits processed sensor data to the computing device via the same Bluetooth® network.

Claim 17. A targeted device that connects with an electronic device comprising:
a wireless device that transmits and receives Bluetooth® signals to allow connectivity and collaboration between [[an]] the electronic device and the targeted device;
a processing device; and
a memory including an authentication/connection software which has instructions that are executed by the processing device, the instructions including the following logics:
instructing the wireless device to transmit and receive the Bluetooth® signals to and from a computing device that include a unique identification code associated with [[an]] the electronic device in accordance with a Bluetooth® communication protocol, wherein the computing device receives audible or visual the electronic device that include the unique identification code associated with the electronic device; and
establishing an authenticated communication between a first authentication/connection software at the electronic device and a second authentication/connection software at the targeted device in a same Bluetooth® network based on received Bluetooth® signals having the unique identification code, wherein the electronic device transmits sensor data in connection with a sensing device at the electronic device to the targeted device via the same Bluetooth® network, wherein the targeted device processes the sensor data and transmits processed sensor data to the computing device via the same Bluetooth® network.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Allowable Subject Matter
Each independent claim has been amended to specify the wireless network and the wireless communication protocol to conform to Bluetooth standard. The combination of references cited by the examiner in the previous office actions teach or fairly suggest the devices and their operation, as specified by the claims, but in WLAN (Wi-Fi) environment. Therefore, the question is: would it be obvious to implement the combined teaching of the applied references in Bluetooth environment, rather than in WLAN environment, as disclosed by the references? Although both WLAN and Bluetooth are short-range protocols, there are differences between the structure and operation of the networks built according to these protocols. The applied references provide description of functioning specifically for the WLAN (Wi-Fi) networks and protocols. It is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art at the effective filing date of the application to simply take the disclosures of the applied references and change the protocol from WLAN to Bluetooth without changing the operation of the network. This would have to go far beyond the disclosures and suggestions found in the applied references and thus could not be considered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/Primary Examiner, Art Unit 2648